800 F.2d 1024
Howard JONES, Robert Edwards, Bill Starr Buc McLendon,Russell Warner, George Lewis, as Trustees of the IronworkersLocal #272 Pension Fund, Health and Welfare Fund andApprenticeship Training Program, Plaintiffs-Appellees,v.DARIN & ARMSTRONG, INC., a Michigan Corporation and UnitedStates Fidelity & Guarantee Co., a MichiganCorporation, Defendants-Appellants.
No. 84-5936.
United States Court of Appeals,Eleventh Circuit.
Sept. 9, 1986.

Richard W. Groner, David E. Gurley, Sarasota, Fla., for defendants-appellants.
W. Eric Venable, P.A., Tampa, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida;  Lenore C. Nesbitt, Judge.
Before GODBOLD and KRAVITCH, Circuit Judges and SIMPSON, Senior Circuit Judge.

BY THE COURT:

1
Appellants' motion to withdraw the opinion of this court, 785 F.2d 1521 (11th Cir.1986), is GRANTED and the appeal is DISMISSED.